MOORE, Justice.
I dissent. I would sustain the ruling of the State Democratic Chairman in refusing to accept Relator’s application on the ground that it was not timely filed.
As I view the law, the Code Construction Act relied upon by the Relator is not appli*487cable. Sec. 2.04(a) and (b) of the Act applies only in situations where some statute requires that an act be done within a specified period of time. It grants an extra day where the last day of the period falls on a Sunday. The Construction Code does not apply to the Election Code because there is nothing in the Election Code imposing a duty upon a party to perform an act within a specified period of time, the last day of which falls on a Sunday. The Election Code merely sets a deadline which the applicant may meet or not as he chooses. Consequently, I do not believe the Code Construction Act applies to the Election Code.
Another reason why I do not believe the Code Construction Act applies, lies in the fact that the Act is a general statute having general application, whereas the Election Code is a specific enactment dealing with a specific subject. If the Construction Code is applicable, it would mean that the Relator would be allowed an additional day to file his application. Thus, the provision of the two Codes would be conflicting. The rule is that where a general statute and a more detailed enactment are in conflict, the latter will prevail. 53 Tex.Jur.2d, Statutes, 186, p. 284. The Election Code is specific and detailed and states in plain language the law governing the nomination and election of officers and is therefore controlling. Sec. 1.01, Election Code.
Further, as pointed out by the Supreme Court in Nunn v. New, 148 Tex. 443, 226 S.W.2d 116 (1950): “The rule has long been firmly established in this State that where a statute requires that an act be done within a specified time, such as that specified here, the last day will not be excluded and the length of time thereby extended when that day falls on a legal holiday or Sunday, unless the statute so provides.” (Emphasis supplied.)
It appears that the majority has, by judicial construction, repealed the legislative mandate setting the deadline on applications sent by mail and has, by judicial fiat, extended the time until 12:00 p.m. on the first Monday in February.